Exhibit 10.64

﻿

COMMERCIAL EQUIPMENT LINE OF CREDIT

PROMISSORY NOTE

﻿

﻿

 

$1,000,000.00

Worcester, Massachusetts

﻿

November 15, 2016

﻿

FOR VALUE RECEIVED Arrhythmia Research Technology, Inc., a corporation duly
organized and validly existing under the laws of the State of Delaware having a
principal place of business at 25 Sawyer Passway, Fitchburg, Massachusetts 01420
and Micron Products Inc., a corporation duly organized and validly existing
under the laws of the Commonwealth of Massachusetts having a principal place of
business at 25 Sawyer Passway, Fitchburg, Massachusetts 01420 (each and
collectively, the “Borrower”) jointly and severally promise to pay to the order
of UniBank for Savings (with its successors, assigns and any future holder or
holders of this Note being the “Lender”) at its offices at 49 Church Street,
Whitinsville, Massachusetts 01588 or at such other place as the Lender may from
time to time designate in writing, the principal sum of One Million and 00/100
Dollars ($1,000,000.00), or the aggregate unpaid principal amount of all
advances made by the Lender to the Borrower under terms hereinafter set forth,
whichever is less, in lawful money of the United States, to pay interest on each
advance at a variable per annum rate equal to the  Interest Rate (as hereafter
defined), unless the Default Rate is in effect in which event the Interest Rate
shall be the Default Rate.  All advances shall be due and payable as set forth
herein, but if not sooner paid, this Note and all amounts due hereunder shall be
due and payable on November 15, 2022 (said date as the same may be extended from
time to time in the Lender’s discretion, being the “Maturity Date”), without
notice or demand. 

﻿

This Note evidences the Borrower’s indebtedness under the $1,000,000 Equipment
Line of Credit made by the Bank to the Borrower of even date herewith as defined
in the Loan and Security Agreement among the Borrower and the Bank dated March
29, 2013  (as the same may be amended or modified from time to time, the “Loan
Agreement”), incorporated herein by reference (the “2016 Equipment Line of
Credit”).   

﻿

Subject to the terms and conditions set forth herein and in the Loan Agreement,
the Borrower may request advances and borrow funds under the 2016 Equipment Line
of Credit during the period from the date hereof until the earlier of: (i)
November 15, 2017 or (ii) the date upon which the amount of all advances under
this Note are equal to the face amount of this Note (such date as it may be
extended in writing from time to time, in the Bank’s sole discretion, being
referred to herein as the “2016 Equipment Conversion Date”).  The Borrower’s
privilege to request advances and borrow funds under the 2016 Equipment Line
of Credit shall terminate on the 2016 Equipment Conversion Date or, at the
Bank’s option, an earlier Default or Event of Default.  The aggregate amount of
all advances advanced under the 2016 Equipment Line of Credit shall not exceed
$1,000,000.00.  Advances which are repaid may not be reborrowed.  Should the
amount of said advances at any time exceed the maximum amount permitted herein,
the Borrower shall be obligated to immediately pay to the Bank the amount of
such excess together with accrued and unpaid interest.





{Client Files/21878/0162/02177701.DOC, 2}

--------------------------------------------------------------------------------

 

﻿

Interest on the outstanding principal of all advances hereunder shall be due and
payable commencing one month from the date hereof and continuing monthly
thereafter on the same day or last day, whichever shall first occur, of each
succeeding month (each a “Payment Date”) until the 2016 Equipment Conversion
Date.   

﻿

Commencing with the first Payment Date after the 2016 Equipment Conversion Date,
principal and interest shall be due and payable in consecutive monthly
installments the number of which shall be equal to the number of months
remaining between the 2016 Equipment Conversion Date and the Maturity Date and
of which all but the last (the “Final Payment”) shall be in such amount as is
necessary to amortize the outstanding principal balance of this Note with
interest thereon at the rate applicable from time to time hereunder based upon
an assumed direct reduction amortization schedule equal to six (6) years from
the date of this Note.  Each such monthly installment of principal and interest
shall be subject to adjustment by the Lender from time to time in order to
insure that payments are sufficient to properly amortize the then outstanding
principal balance of this Note with interest thereon based upon the applicable
assumed amortization schedule and changes in the rate of interest applicable
from time to time to the principal balance of this Note.  The Lender may adjust
any monthly installment upon written notice to the Borrower if a failure to so
adjust would result in less than the total amount of all accrued interest due
being paid on any Payment Date (as hereafter defined).

﻿

The first of said consecutive monthly payments of principal and interest shall
be due and payable on the first Payment Date after the 2016 Equipment Conversion
Date and the remainder of said monthly payments shall be due on the same day or
last day, whichever shall first occur, of each succeeding month thereafter (each
a “Payment Date”).  The Final Payment shall be in an amount equal to the then
outstanding principal balance of this Note plus all accrued and unpaid interest
and all other amounts owing hereunder.  The Final Payment, unless sooner paid,
shall be due and payable on the Maturity Date, without notice or demand.

﻿

This Note has been executed and delivered subject to the following additional
terms and conditions:

﻿

1.   Definitions.  For purposes of this Note, the following terms shall have the
following meanings:

﻿

1.1  “Banking Day” means any day other than a Saturday or Sunday, or other day
on which commercial banks in the Commonwealth of Massachusetts are authorized or
required to close under the laws of the Commonwealth of Massachusetts.

﻿

1.2  “Base Rate” means the Federal Home Loan Bank of Boston Five Year Rate of
interest, as disclosed on the rate sheet provided to Lender.  In the event that
such rate of interest currently referred to shall no longer exist or no longer
be referred to as the “Federal Home Loan Bank of Boston Five Year Rate” or
“Federal Home Loan Bank of Boston Rate”, or in the event the Lender or a future
holder of the Note shall no longer use the Federal Home Loan Bank of Boston Five
Year Rate as its reference rate of interest, then the term “Base Rate” shall be
deemed to refer to the comparable reference rate of



-  2  -

  {Client Files/21878/0162/02177701.DOC, 2}

--------------------------------------------------------------------------------

 

interest adopted or used in lieu thereof by the Lender or any such future
holder, which represents a reasonable substitute in the form of Standards Rates
used in the market at that time such as the  Treasury Rates or other indexes,
whether such rate be referred as to the “Base Rate” or otherwise.

﻿

1.3    “Default” means the occurrence of an Event of Default or the occurrence
of any event, which with the giving of notice or the passage of time, or both
would constitute an Event of Default.

﻿

1.4    “Event of Default” has the meaning given to it in Section 11 hereof and
the Loan Agreement and includes but is not limited to a failure by the Borrower
to comply with any term or condition of this Note or any other Loan Document.

﻿

1.5    “Governing State” means the Commonwealth of Massachusetts.

﻿

1.6    “Interest Rate” shall have the meaning given to it in Section 2 hereof,
unless the Default Rate is in effect, in which event the Interest Rate shall be
the Default Rate.

﻿

1.7    “Loan Agreement” means the Loan and Security Agreement between the Lender
and the Borrower dated March 29, 2013, as the same may be amended from time to
time.

﻿

1.8    “Loan Documents” has the meaning given to it in the Loan Agreement and
includes without limitation this Note and any and all agreements, instruments,
documents, security agreements, mortgages, financing statements, and supplements
thereto and relating to the loan evidenced by this Note (the “Loan”), or entered
into between the Borrower or any one of them in favor of, or with, the Lender,
at any time, for any purpose, all as amended, renewed or extended from time to
time.

﻿

1.9    “Obligations” mean all liabilities, indebtedness, obligations, advances,
covenants and loans now or hereafter due or owing by or from any Borrower
(including without limitation any obligation as a guarantor) to the Lender of
whatever kind, description or nature, whether or not evidenced by any note or
other instrument, whether or not for the payment of money, whether or not
currently contemplated at the time of this Agreement, whether now existing, or
hereafter arising or created, whether such obligations be direct or indirect,
absolute or contingent, primary or secondary, secured or unsecured, or due or to
become due, including, without limitation, all liabilities and obligations under
the Notes and other Loan Documents, and all indemnity and reimbursement
obligations of any Borrower, actual or contingent, in respect of letters of
credit or banker’s acceptances issued by the Lender for the account of or
guaranteed by any Borrower, all obligations of any partnership of joint venture
as to which any Borrower is or may become liable and any so called SWAP
contracts entered into by or given by any Borrower to the Lender, regardless of
how they arise or by what agreement or instrument they may be evidenced or
whether evidenced by any agreement or instrument, any and all obligations
arising under any foreign exchange contracts, interest rate cap, floor or
hedging agreements, or similar agreements, all obligations of any 



-  3  -

  {Client Files/21878/0162/02177701.DOC, 2}

--------------------------------------------------------------------------------

 

Borrower to the Lender arising out of or in connection with any Automated
Clearing House (“ACH”) Agreements relating to the processing of ACH
transactions, all obligations of any Borrower to the Lender to repay overdrafts
whether or not such obligations are related to the transactions described in the
Notes and other Loan Documents, and includes obligations to perform acts and
refrain from taking action as well as obligations to pay money.  The term
“Obligations” shall also include without limitation all accrued interest and all
costs and expenses, including attorney’s fees, costs and expenses relating to
the appraisal and/or valuation of assets and all costs and expenses incurred or
paid by the Lender in exercising, preserving, defending, collecting,
administering, enforcing or protecting any of its rights under the Obligations
or hereunder or with respect to the Collateral or in any litigation arising out
of the transactions evidenced by the Obligations.  The term “Obligations” shall
be construed in its broadest and most comprehensive sense.

﻿

1.11  “Open Credits” mean the face amount of all advances, letters of credit or
bankers acceptances issued by the  Lender for the account of any Borrower or
guaranteed by any Borrower.

﻿

1.12    “Prime Rate” means the highest per annum rate of interest published by
the Wall Street Journal from time to time as the Prime Rate.  In the event that
the reference rate of interest currently referred to in the Wall Street Journal
as the “Prime Rate” shall no longer exist or no longer referred to as the “Prime
Rate”, or in the event the Lender or a future holder of the Note shall no longer
use the Wall Street Journal published Prime Rate as its reference rate of
interest, then such term shall be deemed to refer to the comparable fluctuating
reference rate of interest adopted or used in lieu thereof by the Lender or any
such future holder, whether such rate be referred as to the “prime rate”,  “base
rate” or otherwise.

﻿

2.  Interest Rate.  Except as hereinafter provided, the outstanding principal
balance of this Note shall bear interest at a fluctuating per annum rate of
interest equal to the Prime Rate plus one quarter of one percent (0.25%) until
the 2016 Equipment Conversion Date.  On the 2016 Equipment Conversion Date, the
per annum rate of interest shall be automatically adjusted to a fixed per annum
rate equal to the greater of:  (i) the Base Rate as of the 2016 Equipment
Conversion Date plus three percentage points (3.00) or (ii) four and one quarter
of one percent (4.25%), at which time the interest rate shall be fixed until the
Maturity Date.  Changes in the rate of interest resulting from changes in the
Prime Rate shall take place immediately without notice or demand of any
kind.  For all purposes of this Note, the Lender’s written notice or statement
to the Borrower of the applicable rate of interest shall be conclusive and
binding absent manifest error.    

﻿

3.  Advances, Notice Of Borrowing. 

﻿

3.1  When the Borrower desires to borrow hereunder, it shall give the Lender
notice specifying the date of the proposed borrowing (which shall be a Banking
Day) and the amount to be borrowed.  If any advance is made, the Lender shall
record on the books and records of the Lender an appropriate notation evidencing
such advance, each



-  4  -

  {Client Files/21878/0162/02177701.DOC, 2}

--------------------------------------------------------------------------------

 

repayment on account of the principal thereof and the amount of interest paid;
and the Borrower authorizes the Lender to maintain such records or make such
notations and agrees that the amount shown on the books and records as
outstanding from time to time shall constitute the amount owing to the Lender
pursuant to this Note, absent manifest error.  Amounts borrowed under this Note
may not be reborrowed.   Unless a Default or an Event of Default occurs, the
Borrower may borrow and repay under this Note; provided, however, that: (i) each
request by the Borrower for an advance hereunder shall be accompanied by an
invoice evidencing the price and specifications of the equipment being
purchased; (ii) at no time shall the outstanding principal balance of this Note
exceed an amount equal to the face amount of this Note minus the aggregate
amount of all Open Credits (the “2016 Equipment Maximum Availability”); (iii) at
no time shall advances be requested which would cause the outstanding principal
balance of this Note to exceed the 2016 Equipment Maximum Availability; (iv) all
outstanding principal plus accrued and unpaid interest shall be paid in full on
the Maturity Date; and (v) any privilege to request advances hereunder shall
terminate on the 2016 Equipment Conversion Date. 

﻿

3.2  [Intentionally omitted].

﻿

3.3  Any advance hereunder shall not exceed eighty percent (80%) of the invoice
amount of the equipment being purchased with the proceeds of the 2016 Equipment
Line of Credit.

﻿

3.4  The making of any advances by the Lender to the Borrower under the
2016 Equipment Line of Credit in excess of the 2016 Equipment Maximum
Availability is for the Borrower’s benefit and does not in any way effect the
unconditional obligation of the Borrower to repay such advances under the terms
of this Note and the other applicable Loan Documents.  Without limiting any
other rights available to the Lender under the Loan Documents, the Borrower
agrees to pay to the Lender upon DEMAND (whether or not an Event of Default
exists) the principal balance of the 2016 Equipment Line of Credit outstanding
in excess of the 2016 Equipment Maximum Availability together with all accrued
and unpaid interest.

﻿

4.  Interest Rate/Payments.

﻿

4.1.  Interest Rate, Payment of Interest.  So long as no Event of Default has
occurred and subject to the terms hereof, each advance hereunder shall bear
interest at the interest rate called for and calculated pursuant to the terms of
this Note. 

﻿

4.2.  Accounts; Records.  The Lender is authorized (but not required) to charge
principal and interest and all other amounts due under this Note to any account
of any Borrower with the Lender when and as it becomes due.  All advances made
by the Lender to the Borrower shall be evidenced by an appropriate notation on
the books and records of the Lender, which records shall reflect each repayment
on account of the principal thereof, and the amount of interest paid; and the
Borrower authorizes the Lender to maintain such records or make such notations
and agrees that the amount shown on the



-  5  -

  {Client Files/21878/0162/02177701.DOC, 2}

--------------------------------------------------------------------------------

 

books and records of the Lender, as outstanding from time to time shall
constitute the amount owing to the Lender pursuant to this Note, absent manifest
error; provided, however, that the failure by the Lender to make any such
notation with respect to any advance or payment shall not limit or otherwise
affect the obligations of the Borrower hereunder.

﻿

4.3  Additional Payments.  If the Lender in its reasonable judgment determines
that the effect of an applicable law or government regulation, guideline or
order or the interpretation thereof by any governmental authority charged with
the administration thereof (such as, for example, a change in official reserve
requirements which the Lender is required to maintain in respect of loans or
deposits or other funds procured for funding such loans) is to increase the cost
to the Lender of making or continuing a Loan hereunder or to reduce the amount
of any payment of principal or interest receivable by the Lender thereon, then
the Borrower shall pay to the Lender on demand such additional amounts as the
Lender may determine in its sole and absolute discretion, to be required to
compensate the Lender for such additional costs or reduction.  Any additional
payment under this section will be computed from the effective date at which
such additional costs have to be borne by the Lender.  A certificate as to any
additional amounts payable pursuant to this section setting forth the basis and
method of determining such amounts shall be conclusive, absent manifest error,
as to the determination by the Lender set forth therein if made reasonably and
in good faith.  The Borrower shall pay any and all amounts so certified to it by
the Lender within ten (10) days of receipt of such certificate.

﻿

5.  360 Day Year / Default Rate.  All computations of interest under this Note
shall be made on the basis of a three hundred sixty (360) day year and the
actual number of days elapsed.  To the extent allowed by applicable law, after
the occurrence of any Event of Default, after the Maturity Date or after
judgment has been rendered on this Note, all outstanding principal and unpaid
interest shall bear, until paid, interest at a rate per annum equal to four
(4.00) percentage points greater than the Interest Rate called for and
calculated pursuant to the terms of this Note (the “Default Rate”).

﻿

6.  Late Charge.  If a regularly scheduled payment is fifteen (15) days or more
late, Borrower will be charged five percent (5.00%) of the unpaid portion of the
regularly scheduled payment or twenty five dollars ($25.00), whichever is
greater. If the Lender demands payment of the Loan and the Borrower does not pay
the Loan within fifteen (15) days after the Lender’s demand, the Borrower will
be charged either five percent (5.00%) of the unpaid principal plus accrued
unpaid interest or twenty five dollars ($25.00), whichever is greater.

﻿

7.  Expenses.  The Borrower further promises to pay to the Lender, as incurred,
and as an additional part of the unpaid principal balance, all costs, expenses
and reasonable attorneys’ fees (which may include, without limitation, the
allocable cost of the Lender’s internal legal counsel) incurred:  (a) in the
protection, modification, collection, defense or enforcement of all or part of
this Note or any guaranty hereof or any other Loan Document; (b) in the
foreclosure or enforcement of any mortgage or security interest which may now or
hereafter secure either the debt hereunder or any guaranty thereof; (c) with
respect to any action taken to protect, defend, modify or sustain the lien of
any such mortgage or security agreement; (d) with respect to any



-  6  -

  {Client Files/21878/0162/02177701.DOC, 2}

--------------------------------------------------------------------------------

 

litigation or controversy arising from or connected with this Note or any
mortgage or security agreement or collateral which may now or hereafter secure
this Note; or (e) with respect to any act to protect defend, modify, enforce or
release any of its rights or remedies with regard to, or otherwise effect
collection of, any collateral which may now or in the future secure this Note or
with regard to or against the Borrower or any endorser, guarantor or surety of
this Note.

﻿

8.  Prepayment.  The Borrower may prepay this Note in whole or in part, at any
time, without penalty or premium.

﻿

9.  Mandatory Prepayment / Application of Payments. 

﻿

9.1.  The Borrower shall be required to prepay ON DEMAND all advances made under
this Note to the extent the aggregate of all such advances exceeds the amounts
permitted hereunder.  In addition the Borrower shall pay, if applicable, charges
incurred pursuant to the terms hereof. 

﻿

9.2.   All payments, including any prepayments shall, at the option of the
Lender, be applied first to interest on the unpaid principal of all advances due
under this Note, and then to the payment of all fees, costs, and expenses
incurred by the Lender or owing to the Lender by the Borrower arising out of the
loan transaction evidenced by this Note which have not been paid or reimbursed
to the Lender, and then to the balance on account of the principal due under
this Note.

﻿

Prepayments of principal (whether voluntary or involuntary) shall be applied to
unpaid principal installments under this Note in inverse order of their maturity
and shall not affect the obligation to pay regular installments due hereunder
until the entire indebtedness is paid in full.

﻿

10.   Loan Agreement. This Note has been executed and delivered in accordance
with the Loan Agreement which sets forth further terms and conditions upon which
the entire unpaid principal hereof and all interest hereon may become due and
payable prior to the Maturity Date, and generally as to further rights of the
Lender and duties of the Borrower with respect hereto.  Capitalized terms not
defined herein which are defined terms in the Loan Agreement shall have the
meanings set forth therein.  No reference to the Loan Agreement or other Loan
Documents or to any provision thereof shall affect or impair the absolute and
unconditional obligation of the Borrower to pay principal or interest or other
amounts owing under this Note.

﻿

11.  Default. 

﻿

11.1.   The happening of any of the following events or conditions shall
constitute an “Event of Default” under this Note:

﻿

11.1.1.  Failure to make any payment of principal or interest or any sum due
under this Note or any other promissory note or instrument made by the Borrower
or any one or more of them in favor of the Lender; or

﻿





-  7  -

  {Client Files/21878/0162/02177701.DOC, 2}

--------------------------------------------------------------------------------

 

11.1.2.   Failure by any Borrower to observe or perform any covenant contained
herein; or

﻿

11.1.3   A default or the occurrence of an event of default in any other Loan
Document including, without limitation, an Event of Default as defined in the
Loan Agreement.

﻿

11.2.  Upon and after the occurrence of a Default or an Event of Default, the
availability of advances hereunder shall, at the option of the Lender, be deemed
to be automatically terminated.  Upon and after an Event of Default, at the
option of the Lender, the whole of the indebtedness evidenced by this Note,
including principal and interest, and all other amounts which may be or become
due or owing by the Borrower to the Lender shall, at the option of the Lender,
immediately become due and payable without presentment, demand, protest, notice
of protest, or other notice of dishonor of any kind, all of which are hereby
expressly waived by the Borrower.

﻿

12.  Waivers, Consent to Jurisdiction.  Each Borrower agrees that no delay or
failure on the part of the Lender in exercising any power, privilege, remedy,
option or right hereunder shall operate as a waiver thereof or of any other
power, privilege, remedy or right; nor shall any single or partial exercise of
any power, privilege, remedy, option or right hereunder preclude any other or
future exercise thereof or the exercise of any other power, privilege, remedy,
option or right.  The rights and remedies expressed herein are cumulative, and
may be enforced successively, alternately, or concurrently and are not exclusive
of any rights or remedies which holder may or would otherwise have under the
provisions of all applicable laws, and under the provisions of all agreements
between the Borrower and the Lender.

﻿

Each Borrower hereby waives presentment, demand, notice, protest and all other
demands and notices in connection with the delivery, acceptance, performance,
default or enforcement of this Note. Each Borrower hereby assents to any
extension or postponement of the time of payment or any other indulgence, to the
addition or release of any party or person primarily or secondarily liable, and
to the addition, release and/or substitution of all or any portion of any
collateral now or hereafter securing this Note.

﻿

Each Borrower hereby waives such rights as it may have to notice and/or hearing
under any applicable federal or state laws pertaining to the exercise by Lender
of such rights as the Lender may have regarding the right to seek prejudgment
remedies and/or deprive Borrower of or affect the use of or possession or
enjoyment of Borrower’s property prior to the rendition of a final judgment
against the Borrower.  Each Borrower further waives any right it may have to
require Lender to provide a bond or other security as a precondition to or in
connection with any prejudgment remedy sought by Lender, and waives any
objection to the issuance of such prejudgment remedy based on any offsets,
claims, defenses or counterclaims to any action brought by the Lender.

﻿

EACH BORROWER AND LENDER MUTUALLY HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVE THE RIGHT TO A TRIAL BY JURY IN RESPECT OF ANY CLAIM BASED
HEREON, ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS NOTE OR ANY OTHER
DOCUMENTS CONTEMPLATED TO



-  8  -

  {Client Files/21878/0162/02177701.DOC, 2}

--------------------------------------------------------------------------------

 

BE EXECUTED IN CONNECTION HEREWITH OR ANY COURSE OF CONDUCT, COURSE OF DEALING,
STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS OF ANY PARTY.  tHIS WAIVER
CONSTITUTES A MATERIAL INDUCEMENT FOR LENDER TO MAKE THE LOAN AND ACCEPT THIs
NOTE.

﻿

Each Borrower hereby agrees that the following courts:  State Court - Any state
or local court of the Governing State; Federal Court - United States District
Court for the District of the Governing State; or at the option of Lender, any
court in which Lender shall initiate legal or equitable proceedings and which
has subject matter jurisdiction over the matter in controversy, shall have
exclusive jurisdiction to hear and determine any claims or disputes between
Borrower and Lender pertaining directly or indirectly to this Note or to any
matter arising in connection with this Note.  Each Borrower expressly submits
and consents in advance to such jurisdiction in any action or proceeding
commenced in such courts, hereby waiving personal service of the summons and
complaint, or other process or papers issued therein, and agreeing that service
of such summons and complaint, or other process or papers, may be made by
registered or certified mail addressed to Borrower at the address set forth
herein.  Should Borrower fail to appear or answer any summons, complaint,
process or papers so served within thirty (30) days after the mailing thereof,
it shall be deemed in default and an order and/or judgment may be entered
against it as demanded or prayed for in such summons, complaint, process or
papers.  The exclusive choice of forum set forth herein shall not be deemed to
preclude the enforcement of any judgment obtained in such forum or the taking of
any action under this Note to enforce the same in any appropriate jurisdiction.

﻿

This Note shall be governed by and construed in accordance with the laws of the
Governing State.

﻿

13.  Maximum Permissible Interest Rate. The Borrower shall not be obligated to
pay and the Lender shall not collect interest at a rate higher than the maximum
permitted by law or the maximum that will not subject the Lender to any civil or
criminal penalties.  If, because of the acceleration of maturity the payment of
interest in advance or any other reason, the Borrower is required, under the
provisions of any Loan Document or otherwise, to pay interest at a rate in
excess of such maximum rate, the rate of interest under such provisions shall
immediately and automatically be reduced to such maximum rate and any payment
made in excess of such maximum rate, together with interest thereon at the rate
provided herein from the date of such payment, shall be immediately and
automatically applied to the reduction of the unpaid principal balance of this
Note as of the date on which such excess payment was made.  If the amount to be
so applied to reduction of the unpaid principal balance exceeds the unpaid
principal balance, the amount of such excess shall be refunded by the Lender to
the Borrower.

﻿

14.  Replacement Documents.  Upon receipt of an affidavit of an officer of
Lender as to the loss, theft, destruction or mutilation of the Note or any other
security document(s) which is not of public record and, in the case of any such
loss, theft, destruction or mutilation, upon surrender and cancellation of such
Note or other document(s), the Borrower will issue, in lieu thereof, a
replacement Note or other document(s) in the same principal amount thereof and
otherwise of like tenor.





-  9  -

  {Client Files/21878/0162/02177701.DOC, 2}

--------------------------------------------------------------------------------

 



15.  Transfer and Assignment.

﻿

15.1.   The Lender may at any time pledge, endorse, assign, or transfer all or
any portion of its rights under the Loan Documents including any portion of this
Note to any of the twelve (12) Federal Reserve Banks organized under Section 4
of the Federal Reserve Act.  12 U.S.C. Section 341.  No such pledge or
enforcement thereof shall release the Lender from its obligations under any of
the Loan Documents.

﻿

15.2.   The Lender shall have the unrestricted right at any time or from time to
time, and without any Borrower’s consent, to sell, assign, endorse, or transfer
all or any portion of its rights and obligations hereunder to one or more
lenders or other entities (each an “Assignee”), and each Borrower agrees that it
shall execute, or cause to be executed such documents including without
limitation, amendments to this Note and to any other documents, instruments, and
agreements executed in connection herewith as the Lender shall deem necessary to
effect the foregoing.  In addition, at the request of the Lender or any such
Assignee, the Borrower shall issue one or more new promissory notes, as
applicable, to any such Assignee and, if the Lender has retained any of its
rights and obligations hereunder following such assignment, to the Lender, which
new promissory notes shall be issued in replacement of, but not in discharge of,
the liability evidenced by the note held by the Lender prior to such assignment
and shall reflect the amount of the respective commitments and loans held by
such Assignee and the Lender after giving effect to such assignment.  Upon the
execution and delivery of appropriate assignment documentation, amendments, and
any other documentation required by the Lender in connection with such
assignment, and the payment by such Assignee of the purchase price agreed to by
Lender and such Assignee, such Assignee shall be a party to this Note and shall
have all of the rights and obligations of the Lender hereunder (and under any
and all other guaranties, documents, instruments and agreements executed in
connection herewith) to the extent that such rights and obligations have been
assigned by the Lender pursuant to the assignment documentation between the
Lender and such Assignee, and the Lender shall be released from its obligation
hereunder and thereunder to a corresponding extent.

﻿

15.3.   The Lender shall have the unrestricted right at any time and from time
to time, and without the consent of or notice to the Borrower to grant to one or
more institutions or other persons (each a “Participant”) participating
interests in the Lender’s obligations to lend hereunder and/or any or all of the
loans held by the Lender hereunder.  In the event of any such grant by the
Lender of a participating interest to a Participant, whether or not upon notice
to the Borrower, the Lender shall remain responsible for the performance of its
obligations hereunder and the Borrower shall continue to deal solely and
directly with the Lender in connection with Lender’s rights and obligations
hereunder.  The Lender shall furnish any information concerning the Borrower in
its possession from time to time to any prospective assignees and Participants,
provided that the Lender shall require any such prospective assignee or
Participant to maintain the confidentiality of such information.

﻿





-  10  -

  {Client Files/21878/0162/02177701.DOC, 2}

--------------------------------------------------------------------------------

 

16.   Setoff.  Each Borrower hereby grants to the Lender a lien, security
interest, and a right of setoff as security for all of the Obligations, upon and
against all deposits, credits, collateral, and property of any Borrower, now or
hereafter in the possession, custody, safekeeping, or control of the Lender or
any entity under the control of the Lender, or in transit to any of them.  At
any time, without demand or notice, the Lender may set off the same or any part
thereof and apply the same to any liability or obligation of the Borrower even
though unmatured and regardless of the adequacy of any other collateral securing
the Obligations.  ANY AND ALL RIGHTS TO REQUIRE THE LENDER TO EXERCISE ITS
RIGHTS OR REMEDIES WITH RESPECT TO ANY OTHER COLLATERAL WHICH SECURES THE
OBLIGATIONS, PRIOR TO EXERCISING ITS RIGHT OF SETOFF WITH RESPECT TO SUCH
DEPOSITS, CREDITS, OR OTHER PROPERTY OF EACH BORROWER ARE HEREBY KNOWINGLY,
VOLUNTARILY, AND IRREVOCABLY WAIVED.  The Lender shall not be required to
marshal any present or future security for, or guarantees of, the Obligations or
to resort to any such security or guarantee in any particular order and each
Borrower waives, to the fullest extent that it lawfully can:  (a) any right it
might have to require the Lender to pursue any particular remedy before
proceeding against them; and (b) any right to the benefit of, or to direct the
application of the proceeds of any collateral until the Obligations are paid in
full.

﻿

17.  Security.  This Note and all other Obligations are secured by all assets of
each Borrower whenever arising or created in accordance with the terms of the
Loan Agreement and all other documents which create or perfect security
interests in assets or properties of any Borrower.  This Note and all other
Obligations are further secured by that certain specific equipment of the
Borrower to be purchased with the proceeds of the Loan.

﻿

18.  Extension of Relevant Dates.  In the event that any relevant date upon
which a payment is due and payable under this Note or which affects any interest
rate option of the Borrower shall fall on a date which is not a Banking Day,
then any such relevant date may be extended by the Lender in accordance with the
Modified Following Banking Day Convention and interest shall continue to accrue,
and the relevant due dates shall also be extended, for the period of that
extension at the interest rate or rates then in effect.  For purposes hereof,
the “Modified Following Banking Day Convention” shall mean the convention for
adjusting any relevant date if it would otherwise fall on a day that is not a
Banking Day.  When used in conjunction with the term, “Modified Following
Banking Day Convention”, and a date, such term shall mean that an adjustment
will be made if that date would otherwise fall on a day that is not a Banking
Day so that the date will be the first following day that is a Banking Day.

﻿

Notwithstanding anything to the contrary hereinabove contained, if application
of the Modified Following Banking Day Convention would cause any payment due
under the terms of this Note to be due and payable in a calendar month which
differs from the month in which the payment would otherwise have been due, then,
at the Lender’s option, the Modified Following Banking Day Convention shall not
apply and such payment shall be due and payable on the immediately preceding
Banking Day.

﻿

19.    Joint and Several Obligations; Miscellaneous.  This Note and
all representations and covenants of the Borrower herein shall be the joint and
several obligation of the Borrower and each provision of this Note shall apply
to each and all jointly and severally and to the



-  11  -

  {Client Files/21878/0162/02177701.DOC, 2}

--------------------------------------------------------------------------------

 

property and liabilities of each and all.  This Note is the final, complete and
exclusive statement of the terms governing this Note.  No modification or
amendment hereof shall be effective unless the same shall be in writing and
signed by the Lender and the Borrower.  If any provision of this Note shall to
any extent by held invalid or unenforceable, then only such provision shall be
deemed ineffective and the remainder of this Note shall not be affected.  The
provisions of this Note shall bind the heirs, executors, administrators, assigns
and successors of each and every Borrower and shall inure to the benefit of
Lender, its successors and assigns.  This Note shall be governed by and
construed in accordance with the laws of the Commonwealth of Massachusetts.

﻿

20.    Acknowledgment of Borrower.  The Borrower acknowledges receipt of a copy
of this Note, and attests that each advance is to be used for general commercial
purposes and that no part of such proceeds will be used, in whole or in part,
for the purpose of purchasing or carrying any “margin stock” as such term is
defined in Regulations U and X of the Board of Governors of the Federal Reserve
System, 12 C.F.R. Parts 221 and 224.

﻿

21.  COMMERCIAL TRANSACTION.  EACH BORROWER ACKNOWLEDGES THAT THE ADVANCES
EVIDENCED BY THIS NOTE ARE PART OF A COMMERCIAL TRANSACTION.

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

[This space intentionally left blank; signature page to follow.]



-  12  -

  {Client Files/21878/0162/02177701.DOC, 2}

--------------------------------------------------------------------------------

 



This Note has been executed as a sealed instrument on the date first above
written.

﻿

﻿

 

 

 

 

﻿

 

Arrhythmia Research Technology, Inc.

 

Picture 1 [hrt-20161231xex10_64g001.jpg]

 

By:

/s/ Salvatore Emma, Jr.

 

﻿

 

 

Salvatore Emma, Jr., President and 

 

﻿

 

 

Chief Executive Officer

 

﻿

 

 

Duly Authorized

 

﻿

 

 

 

 

﻿

 

Micron Products Inc.

 

Picture 2 [hrt-20161231xex10_64g001.jpg]

 

By:

/s/ Salvatore Emma, Jr.

 

﻿

 

 

Salvatore Emma, Jr., President and

 

﻿

 

 

Chief Executive Officer

 

﻿

 

 

Duly Authorized

 

﻿

﻿



-  13  -

  {Client Files/21878/0162/02177701.DOC, 2}

--------------------------------------------------------------------------------